Exhibit 10.2

 

THIS WARRANT AND THE COMMON STOCK ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT AND THE COMMON STOCK
ISSUABLE HEREUNDER MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT OR ANY
SHARES ISSUABLE HEREUNDER UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAW
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO SHARING ECONOMY
INTERNATIONAL INC. OR ITS TRANSFER AGENT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Sharing Economy International Inc.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

1. Issuance. For good and valuable consideration as set forth in the Purchase
Agreement (as defined below), including without limitation the Purchase Price
(as defined in the Purchase Agreement), the receipt and sufficiency of which are
hereby acknowledged by Sharing Economy International Inc., a Nevada corporation
(“Company”); Iliad Research and Trading, L.P., a Utah limited partnership, its
successors and/or registered assigns (“Investor”), is hereby granted the right
to purchase at any time on or after the Issue Date (as defined below) until the
date which is the last calendar day of the month in which the second anniversary
of the Issue Date occurs (the “Expiration Date”), 134,328 fully paid and
non-assessable shares (the “Warrant Shares”) of Company’s common stock, par
value $0.001 per share (the “Common Stock”), as such number may be adjusted from
time to time pursuant to the terms and conditions of this Warrant to Purchase
Shares of Common Stock (this “Warrant”).

 

This Warrant is being issued pursuant to the terms of that certain Securities
Purchase Agreement dated April 20, 2018, to which Company and Investor are
parties (as the same may be amended from time to time, the “Purchase
Agreement”). Certain capitalized terms used herein are defined in Attachment 1
attached hereto and incorporated herein by this reference. Moreover, to the
extent any defined terms herein are defined in any other Transaction Document
(as so noted herein), such defined term shall remain applicable in this Warrant
even if the other Transaction Document has been released, satisfied, or is
otherwise cancelled. This Warrant was issued to Investor on May 2, 2018 (the
“Issue Date”).

 

2. Exercise of Warrant.

 

2.1. General.

 

(a) This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Issue Date and ending on the Expiration Date. Such
exercise shall be effectuated by submitting to Company (either by delivery to
Company or by email or facsimile transmission) a completed and signed Notice of
Exercise substantially in the form attached to this Warrant as Exhibit A (the
“Notice of Exercise”). The date a Notice of Exercise is either faxed, emailed or
delivered to Company shall be the “Exercise Date,” provided that, if such
exercise represents the full exercise of the outstanding balance of this
Warrant, Investor shall tender this Warrant to Company within five (5) Trading
Days thereafter, but only if the Warrant Shares to be delivered pursuant to the
Notice of Exercise have been delivered to Investor in accordance with the terms
hereof. The Notice of Exercise shall be executed by Investor and shall indicate
(i) the number of Warrant Shares to be issued pursuant to such exercise, and
(ii) if applicable (as provided below), whether the exercise is a cashless
exercise.

  

 1 

 

 

2.2. Exercise Price.

 

(a) Notwithstanding any other provision contained herein or in any other
Transaction Document to the contrary, at any time prior to the Expiration Date,
Investor may elect a “cashless” exercise of this Warrant for any Warrant Shares,
in which event the Company shall issue to Investor a number of Warrant Shares
computed using the following formula:

 

X = Y (A-B)

A

 

Where X = the number of Warrant Shares to be issued to Investor.

 

Y =the number of Warrant Shares that the Investor elects to purchase under this
Warrant (at the date of such calculation).

 

A =the average of the five (5) Closing Trade Prices for the five (5) days
immediately prior to the date of exercise.

 

B =Exercise Price (as adjusted to the date of such calculation).

 

(b) Upon Company’s receipt of Notice of Exercise, Company shall promptly, but in
no case later than the date that is five (5) Trading Days following the Exercise
Date (the “Delivery Date”), deliver or cause Company’s Transfer Agent to deliver
the applicable Warrant Shares electronically via the DWAC system to the account
designated by Investor on the Notice of Exercise. If for any reason Company is
not able to so deliver the Warrant Shares via the DWAC system, then Company
shall instead, on or before the applicable date set forth above in this
subsection, issue and deliver to Investor or its broker (as designated in the
Notice of Exercise), via reputable overnight courier, a certificate, registered
in the name of Investor or its designee, representing the applicable number of
Warrant Shares. For the avoidance of doubt, Company has not met its obligation
to deliver Warrant Shares within the required timeframe set forth above unless
Investor or its broker, as applicable, has actually received the Warrant Shares
(whether electronically or in certificated form) no later than the close of
business on the latest possible delivery date pursuant to the terms set forth
above. Moreover, and notwithstanding anything to the contrary herein or in any
other Transaction Document, in the event Company or its Transfer Agent refuses
to deliver any Warrant Shares to Investor on grounds that such issuance is in
violation of Rule 144 under the 1933 Act (as defined below) (“Rule 144”),
Company shall deliver or cause its Transfer Agent to deliver the applicable
Warrant Shares to Investor with a restricted securities legend, but otherwise in
accordance with the provisions of this Section 2.2(c). In conjunction therewith,
Company will also deliver to Investor a written opinion from its counsel or its
Transfer Agent’s counsel opining as to why the issuance of the applicable
Warrant Shares violates Rule 144.

 

(c) If Warrant Shares are delivered later than as required under subsection (b)
immediately above, Company agrees to pay, in addition to all other remedies
available to Investor in the Transaction Documents, a late charge equal to 2% of
the product of (1) the number of shares of Common Stock not issued to Investor
on a timely basis and to which Investor is entitled multiplied by (2) the
Closing Trade Price of the Common Stock on the Trading Day immediately preceding
the last possible date which Company could have issued such shares of Common
Stock to Investor without violating this Warrant, rounded to the nearest
multiple of $100.00 (such resulting amount, the “Warrant Share Value”) (but in
any event the cumulative amount of such late fees for each exercise shall not
exceed 50% of the Warrant Share Value), per Trading Day until such Warrant
Shares are delivered (the “Late Fees”). Company acknowledges and agrees that the
failure to timely deliver Warrant Shares hereunder is a material breach of this
Warrant and that the Late Fees are properly charged as liquidated damages to
compensate Investor for such breach. Company shall pay any Late Fees incurred
under this subsection in immediately available funds upon demand; provided,
however, that, so long as the Note is outstanding, at the option of Investor,
such amount owed may be added to the principal amount of the Note.

  

 2 

 

 

(d) Investor shall be deemed to be the holder of the Warrant Shares (not
including any Ownership Limitation Shares (as defined below)) issuable to it in
accordance with the provisions of this Section 2.1 on the Exercise Date.

 

2.3. Ownership Limitation. Notwithstanding anything to the contrary contained in
this Warrant or the other Transaction Documents, if at any time Investor shall
or would be issued shares of Common Stock, but such issuance would cause
Investor (together with its affiliates) to own a number of shares exceeding
9.99% of the number of shares of Common Stock outstanding on such date (the
“Maximum Percentage”), Company must not issue to Investor shares of Common Stock
which would exceed the Maximum Percentage. The shares of Common Stock issuable
to Investor that would cause the Maximum Percentage to be exceeded are referred
to herein as the “Ownership Limitation Shares”. In such event, Company shall
reserve the Ownership Limitation Shares for the exclusive benefit of Investor.
From time to time, Investor may notify Company in writing of the number of the
Ownership Limitation Shares that may be issued to Investor without causing
Investor to exceed the Maximum Percentage. Upon receipt of such notice, Company
shall be unconditionally obligated to immediately issue such designated shares
to Investor, with a corresponding reduction in the number of the Ownership
Limitation Shares. By written notice to Company, Investor may increase or waive
the Maximum Percentage as to itself but any such waiver will not be effective
until the 61st day after delivery thereof. The foregoing 61-day notice
requirement is enforceable, unconditional and non-waivable and shall apply to
all affiliates and assigns of Investor.

 

3. Mutilation or Loss of Warrant. Upon receipt by Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, Company will execute and deliver to Investor a new
Warrant of like tenor and date and any such lost, stolen, destroyed or mutilated
Warrant shall thereupon become void.

 

4. Rights of Investor. Investor shall not, by virtue of this Warrant alone, be
entitled to any rights of a stockholder in Company, either at law or in equity,
and the rights of Investor with respect to or arising under this Warrant are
limited to those expressed in this Warrant and are not enforceable against
Company except to the extent set forth herein.

 

5. Other Adjustments.

 

5.1. Capital Adjustments. If Company shall at any time prior to the expiration
of this Warrant subdivide the Common Stock, by split-up or stock split, or
otherwise, or combine its Common Stock, or issue additional shares of its Common
Stock as a dividend, the number of Warrant Shares issuable upon the exercise of
this Warrant shall forthwith be automatically increased proportionately in the
case of a subdivision, split or stock dividend, or proportionately decreased in
the case of a combination. Appropriate adjustments shall also be made to the
Exercise Price and other applicable amounts, but the aggregate purchase price
payable for the total number of Warrant Shares purchasable under this Warrant
(as adjusted) shall remain the same. Any adjustment under this Section 5.1 shall
become effective automatically at the close of business on the date the
subdivision or combination becomes effective, or as of the record date of such
dividend, or in the event that no record date is fixed, upon the making of such
dividend.

  

 3 

 

 

5.2. Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock of
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then Company shall make appropriate
provision so that Investor shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by Investor immediately prior to such
reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of Investor so
that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.

 

6. Certificate as to Adjustments. In each case of any adjustment or readjustment
in the number or kind of shares issuable on the exercise of this Warrant, or in
the Exercise Price, pursuant to the terms hereof, Company at its expense will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of this
Warrant and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (a) the consideration received or receivable by
Company for any additional shares of Common Stock issued or sold or deemed to
have been issued or sold, (b) the number of shares of Common Stock outstanding
or deemed to be outstanding, and (c) the Exercise Price and the number of shares
of Common Stock to be received upon exercise of this Warrant, in effect
immediately prior to such adjustment or readjustment and as adjusted or
readjusted as provided in this Warrant. Nothing in this Section 6 shall be
deemed to limit any other provision contained herein.

 

7. Transfer to Comply with the Securities Act. This Warrant and the Warrant
Shares have not been registered under the Securities Act of 1933, as amended
(the “1933 Act”). Neither this Warrant nor the Warrant Shares may be sold,
transferred, pledged or hypothecated without (a) an effective registration
statement under the 1933 Act relating to such security or (b) an opinion of
counsel reasonably satisfactory to Company that registration is not required
under the 1933 Act; provided, however, that the foregoing restrictions on
transfer shall not apply to the transfer of the Warrant to an affiliate of
Investor. Until such time as registration has occurred under the 1933 Act, each
certificate for this Warrant and any Warrant Shares shall contain a legend, in
form and substance satisfactory to counsel for Company, setting forth the
restrictions on transfer contained in this Section 7; provided, however, that
Company acknowledges and agrees that any such legend shall be removed from all
certificates for DTC Eligible Common Stock delivered hereunder as such Common
Stock is cleared and converted into electronic shares by the DTC, and nothing
contained herein shall be interpreted to the contrary. Upon receipt of a duly
executed assignment of this Warrant, Company shall register the transferee
thereon as the new holder on the books and records of Company and such
transferee shall be deemed a “registered holder” or “registered assign” for all
purposes hereunder, and shall have all the rights of Investor under this
Warrant. Until this Warrant is transferred on the books of Company, Company may
treat Investor as the absolute owner hereof for all purposes, notwithstanding
any notice to the contrary.

  

 4 

 

 

8. Notices. Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the Purchase Agreement,
the terms of which are incorporated herein by reference.

 

9. Supplements and Amendments; Whole Agreement. This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties hereto. This
Warrant, together with the Purchase Agreement, contains the full understanding
of the parties hereto with respect to the subject matter hereof and thereof and
there are no representations, warranties, agreements or understandings with
respect to the subject matter hereof and thereof other than as expressly
contained herein and therein.

 

10. Purchase Agreement; Arbitration of Disputes. This Warrant is subject to the
terms, conditions and general provisions of the Purchase Agreement, including
without limitation the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement.

 

11. Governing Law; Venue. This Warrant shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 

12. Waiver of Jury Trial. COMPANY IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY
HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
ANY WAY RELATED TO THIS WARRANT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE
TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY
JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR
REGULATION. FURTHER, COMPANY ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY
WAIVING ITS RIGHT TO DEMAND TRIAL BY JURY.

 

13. Remedies. The remedies at law of Investor under this Warrant in the event of
any default or threatened default by Company in the performance of or compliance
with any of the terms of this Warrant are not and will not be adequate and,
without limiting any other remedies available to Investor in the Transaction
Documents, at law or equity, to the fullest extent permitted by law, such terms
may be specifically enforced by a decree for the specific performance of any
agreement contained herein or by an injunction against a violation of any of the
terms hereof or otherwise without the obligation to post a bond.

 

14. Liquidated Damages. Company and Investor agree that in the event Company
fails to comply with any of the terms or provisions of this Warrant, Investor’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Investor and Company agree that any fees or other charges assessed
under this Warrant are not penalties but instead are intended by the parties to
be, and shall be deemed, liquidated damages (under Investor’s and Company’s
expectations that any such liquidated damages will tack back to the Issue Date
for purposes of determining the holding period under Rule 144.

  

 5 

 

 

15. Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument. Signatures delivered via facsimile or email shall be considered
original signatures for all purposes hereof.

 

16. Attorneys’ Fees. In the event of any arbitration, litigation or dispute
arising from this Warrant, the parties agree that the party who is awarded the
most money (which, for the avoidance of doubt, shall be determined without
regard to any statutory fines, penalties, fees, or other charges awarded to any
party) shall be deemed the prevailing party for all purposes and shall therefore
be entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by said prevailing party in connection with arbitration or
litigation without reduction or apportionment based upon the individual claims
or defenses giving rise to the fees and expenses. Nothing herein shall restrict
or impair an arbitrator’s or a court’s power to award fees and expenses for
frivolous or bad faith pleading.

 

17. Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this Warrant
or the validity or enforceability of this Warrant in any other jurisdiction.

 

18. Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Warrant.

 

19. Descriptive Headings. Descriptive headings of the sections of this Warrant
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

 

[Remainder of page intentionally left blank; signature page follows]

  

 6 

 

 

IN WITNESS WHEREOF, Company has caused this Warrant to be duly executed by an
officer thereunto duly authorized as of the Issue Date.

 

  COMPANY:       Sharing Economy International Inc.       By:     Printed Name:
    Title:  

   

 

[Signature Page to Warrant]

 

 

 

 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Warrant, the following terms shall have the following
meanings:

 

A1. “Approved Stock Plan” means any stock option plan which has been approved by
the board of directors of Company and is in effect as of the Issue Date,
pursuant to which Company’s securities may be issued to any employee, officer or
director for services provided to Company.

 

A2. “Bloomberg” means Bloomberg L.P. (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Investor and reasonably satisfactory
to Company).

 

A3. “Closing Bid Price” and “Closing Trade Price” means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Investor and Company.
If Investor and Company are unable to agree upon the fair market value of the
Common Stock, then such dispute shall be resolved in accordance with the
procedures in the Purchase Agreement governing Calculations. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

 

A4. “DTC” means the Depository Trust Company or any successor thereto.

 

A5. “DTC Eligible” means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Investor’s brokerage firm for the benefit of Investor.

 

A6. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.

 

A7. “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

 

A8. “DWAC Eligible” means that (a) Company’s Common Stock is eligible at DTC for
full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system, (b) Company has been approved
(without revocation) by the DTC’s underwriting department, (c) Company’s
transfer agent is approved as an agent in the DTC/FAST Program, (d) the Warrant
Shares are otherwise eligible for delivery via DWAC; (e) Company has previously
delivered all Warrant Shares to Investor via DWAC; and (f) Company’s transfer
agent does not have a policy prohibiting or limiting delivery of the Warrant
Shares via DWAC.

 

A9. “Exercise Price” means $7.18 per share of Common Stock, as the same may be
adjusted from time to time pursuant to the terms and conditions of this Warrant.

 

A10. “Note” means that certain Convertible Promissory Note issued by Company to
Investor pursuant to the Purchase Agreement, as the same may be amended from
time to time, and including any promissory note(s) that replace or are exchanged
for such referenced promissory note.

 

A11. “Trading Day” means any day the New York Stock Exchange is open for trading
provided that for any cash payment to be made pursuant to this Note, Trading Day
shall exclude any day on which banks in Hong Kong do not generally open for
business..

 

A12. “Transaction Documents” means the Purchase Agreement, the Note, this
Warrant, and all other documents, certificates, instruments and agreements
entered into or delivered in conjunction therewith, as the same may be amended
from time to time.

 

A13. “VWAP” means the volume-weighted average price of the Common Stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.

  

[Attachment 1 to Warrant, Page 1]

 

 

EXHIBIT A

 

NOTICE OF EXERCISE OF WARRANT

 

TO:Sharing Economy International Inc.

ATTN: _______________

VIA FAX TO: ( )______________ EMAIL: ______________

 

The undersigned hereby irrevocably elects to exercise the right, represented by
Warrant to Purchase Shares of Common Stock dated as of May 2, 2018 (the
“Warrant”), to purchase shares of the common stock, $0.001 par value (“Common
Stock”), of Sharing Economy International Inc., and tenders herewith payment in
accordance with Section 2 of the Warrant, as follows:

 

_______ CASHLESS EXERCISE:

 

Net number of Warrant Shares to be issued to Investor: ______*

 

* X = Y (A-B)

A

 

Where X = the number of Warrant Shares to be issued to Investor.

 

Y =the number of Warrant Shares that the Investor elects to purchase under this
Warrant (at the date of such calculation).

 

A =the Closing Price (on the date two Trading Days prior to the Exercise Date).

 

B =Exercise Price (as adjusted to the date of such calculation).

 

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.

 

It is the intention of Investor to comply with the provisions of Section 2.2 of
the Warrant regarding certain limits on Investor’s right to receive shares
thereunder. Investor believes this exercise complies with the provisions of such
Section 2.2. Nonetheless, to the extent that, pursuant to the exercise effected
hereby, Investor would receive more shares of Common Stock than permitted under
Section 2.2, Company shall not be obligated and shall not issue to Investor such
excess shares until such time, if ever, that Investor could receive such excess
shares without violating, and in full compliance with, Section 2.2 of the
Warrant.

 

As contemplated by the Warrant, this Notice of Exercise is being sent by email
or by facsimile to the fax number and officer indicated above.

 

If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, Investor will surrender (or cause to be surrendered) the
Warrant to Company at the address indicated above by express courier within five
(5) Trading Days after the Warrant Shares to be delivered pursuant to this
Notice of Exercise have been delivered to Investor.

 

To the extent the Warrant Shares are not able to be delivered to Investor via
the DWAC system, please deliver certificates representing the Warrant Shares to
Investor via reputable overnight courier after receipt of this Notice of
Exercise (by facsimile transmission or otherwise) to:

  

 

Exhibit A to Warrant, Page 1

 

 

_____________________________________

_____________________________________

_____________________________________

  

Dated:             [Name of Investor]       By:    

 

 

Exhibit A to Warrant, Page 2

 

